343 F.2d 472
Clarence WILLIAMS, Appellant,v.UNITED STATES of America, Appellee.
No. 22066.
United States Court of Appeals Fifth Circuit.
April 2, 1965.

Clarence Williams, pro se.
H. M. Ray, U. S. Atty., Oxford, Miss., for appellee.
Before WOODBURY,* WISDOM, and BELL, Circuit Judges.
PER CURIAM.


1
Appellant seeks relief under 28 U.S. C.A. § 2255. The record shows affirmatively that he intelligently and effectively waived counsel when he pleaded guilty in 1956. He was twice offered a lawyer and he twice stated that he did not want a lawyer. See McCaffrey v. United States, 5 Cir., 1964, 328 F.2d 606.


2
Affirmed.



Notes:


*
 Of the First Circuit, sitting by designation